Citation Nr: 1403217	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-11 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine.  

2.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right shoulder prior to July 1, 2010.  

3.  Entitlement to a rating in excess of 30 percent for right shoulder degenerative joint disease, status post total arthroplasty, since September 1, 2011.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2002 until April 2007.  

These matters come before the Board of Veterans' Appeals (BVA) on appeal from a November 2007 decision by the Department of Veterans Affairs (VA) regional office (RO) in Waco, Texas.  

During the course of this appeal, the RO assigned a temporary total evaluation under 38 C.F.R. § 4.30.  The Veteran appealed the November 2007 decision, which granted service connection for his lumbar spine and right shoulder disabilities.  Subsequently, in a February 2009 Decision Review Officer decision, the RO granted increased evaluations for both disabilities to 20 percent, effective from April 26, 2007.  The Veteran appealed this decision.  Effective from July 1, 2010, a 100 percent temporary total evaluation was assigned due to the need for convalescence following right shoulder replacement surgery, followed by a 30 percent rating under Diagnostic Code 5051 effective from September 1, 2011.  The Board notes that the Veteran is presumed to be seeking the maximum evaluation for the entire period on appeal.  As such, the issues are as reflected above.  
 
Although the Veteran has submitted evidence of a medical disability and made a claim for the highest ratings possible for his service-connected disabilities, he has not submitted evidence of unemployability, or claimed to be unemployable specifically due to his service-connected disabilities.  The Board has considered lay and medical evidence indicating that the Veteran's service-connected disabilities affect his ability to perform physical labor.  However, the Board notes that these statements do not indicate that the Veteran is unemployable.  To the contrary, the evidence of record shows that the Veteran continues to be employed; therefore, the evidence does not meet the threshold rendering entitlement to TDIU part and parcel of the initial rating claim now before the Board.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Board has reviewed the physical claims file, and his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine has not been manifested by forward flexion of 30 degrees or less, ankylosis of the thoracolumbar spine, or intervertebral disc syndrome (IVDS) with incapacitating episodes.  

2.  Prior to July 1, 2010, right shoulder arthritis was manifested by pain, limitation of motion, stiffness and locking that closely approximated a limitation of motion of the arm to midway between the side and shoulder level. 

3.  From September 1, 2011 onwards, right shoulder arthritis, status post total arthroplasty, was manifested by chronic residuals consisting of severe, painful motion or weakness of the shoulder.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § § 1155, 5103(a), 5103A,  5107 (West 2002); 38 U.S.C.A. § § 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242-5243.   

2.  The criteria for a rating of 30 percent, but no higher, prior to July 1, 2010 for degenerative joint disease of the right shoulder have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002)  38 C.F.R. §§ 3.102 , 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2013).


3.  The criteria for a rating of 60 percent since September 1, 2011 for degenerative joint disease of the right shoulder, status post total arthroplasty, have been met.  38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107 (West 2002)  38 C.F.R. §§ 3.102 , 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5051(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to his claims, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) and Dingess was sent to the Veteran in April 2007, prior to the RO decision that is the subject of this appeal.  Therefore, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2013). 

The RO has obtained VA treatment records.  Neither the Veteran nor his representative has identified any outstanding evidence that would be relevant to the appeal.  The Veteran was afforded adequate VA examinations in May 2007, February 2009, and February 2013.  Thus, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Ratings 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (2013).  Separate diagnostic codes identify the various disabilities.  Id.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  In considering the severity of a disability, attention to the whole-recorded history is necessary so that a rating may accurately reflect the elements of the present disability.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

There is a distinction between an appeal of an original or initial rating and a claim for an increased rating; this distinction is important with regard to determining the evidence that can be used to decide whether the original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For example, the rule articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) - that the present level of the veteran's disability is the primary concern in a claim for an increased rating and that past medical reports should not be given precedence over current medical findings - does not apply to the assignment of an initial rating for a disability when service connection is awarded for that disability.  Fenderson, 12 Vet. App. at 126.  Instead, where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous . . . .' Id.  If later evidence shows that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Lumbar Spine

For VA purposes,  normal forward flexion of the thoracolumbar spine is 0-90 degrees, extension is 0-30 degrees, left and right lateral flexion are 0-30 degrees, and left and right lateral rotation are 0-30 degrees.  The normal combined range of motion of the thoracolumbar spine is 230 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  



Under the diagnostic criteria pertinent to spinal disabilities, a 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71, Diagnostic Codes 5237, 5238, 5243.  

At a May 2007 VA examination, the Veteran reported flare-ups of pain lasting up to two hours, during which time he maintained normal function.  Range of motion was as follows: forward flexion of 0-90 degrees, extension of 0-20 degrees, right and left lateral flexion of 0-10 degrees, and right and left rotation of 0-30 degrees.  The examiner noted that there was no change in motion upon repetition, though there was some pain on motion.  The examiner did not observe any weakness or tenderness.  

At a February 2009 VA examination, the Veteran reported flare-ups precipitated by prolonged walking, sitting, or standing.  Range of motion was as follows: forward flexion of 0-70 degrees, extension of 0-15 degrees, right and left lateral flexion of 0-25 degrees, and right and left lateral rotation of 0-25 degrees.  The examiner noted that the Veteran experienced pain at each extreme.  The examiner noted no change in pain or range of motion on repetition, and no muscle spasm or guarding, but he did note tenderness on palpitation.  

Finally, at a February 2013 VA examination, the Veteran reported continued flare- ups of pain.  Range of motion was as follows: forward flexion of 0-60, extension of 0-10, lateral flexion bilaterally of 0-15, lateral rotation bilaterally of 0-10.  The examiner noted that the Veteran had functional loss, including weakened movement, excess fatigability, pain on movement, and interference with sitting, standing or weight-bearing.  Although the examiner observed muscle spasm and/or guarding, he noted that they did not result in abnormal gait or spinal contour.  Additionally, the examiner noted that the Veteran does not have IVDS of the thoracolumbar spine.  

Based on the foregoing, the Board finds that the Veteran does not meet the criteria for a rating in excess of 20 percent.  Throughout the time period on appeal, the Veteran did not exhibit forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Evidence of record shows that the Veteran's disability more closely resembles the criteria for a 20 percent rating, as none of the medical evidence shows a range of motion approaching 30 degrees.  Because the Veteran does not have IVDS of the thoracolumbar spine, evaluation under Diagnostic Code 5243 is not applicable.  

Right Shoulder 

Normal shoulder flexion and abduction is from 0 to 180 degrees, and the internal/external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed, and as such, major shoulder disability ratings are applicable.  38 C.F.R. § 4.69.  

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation, in which the scapula and humerus move as one piece, which is intermediate between favorable and unfavorable warrants a 40 percent rating in the major shoulder.  A maximum of 50 percent is assigned for unfavorable ankylosis of the major shoulder, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  

Diagnostic Code 5201 provides that, for limitation of motion of the arm and shoulder, a 20 percent rating is assigned is the major arm is limited at shoulder level.  A 30 percent rating is warranted if the major arm is limited to midway between the side and shoulder level (i.e., 45 degrees of abduction); and a maximum rating of 40 percent is assigned is the range of motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Diagnostic Code 5202 provides that recurrent dislocation of the humerus at the scapulohumerus joint with infrequent episodes and guarding of movement only at shoulder level warrants a 20 percent rating for the major arm, and with frequent episodes and guarding of all arm movement, a 30 percent rating; fibrous union of the humerus warrants a 50 percent rating for the major arm; nonunion (false flail joint) of the humerus warrants a 60 percent rating for the major arm; loss of head (flail joint) warrants an 80 percent rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

Under Diagnostic Code 5203, the maximum rating for impairment of the clavicle or scapula in the major arm, whether with dislocation or nonunion with loose movement, is 20 percent.  

Under Diagnostic Code 5051, a 100 percent rating is assigned for one year following implantation of prosthesis, for either the major or minor upper extremity.  After surgery, Diagnostic Code 5051 provides that with chronic residuals consisting of severe, painful motion or weakness in the affected extremity, a 60 percent rating is assigned for the major arm.  With intermediate degrees with residual weakness, pain or limitation of motion, the disability is rated by analogy to diagnostic codes 5200 and 5203.  Under this code, the minimum rating for the major arm is 30 percent.  

a.  Prior to July 1, 2010

In a February 2009 VA examination, the Veteran reported intermittent pain, with weakness, stiffness, instability and locking.  The examiner noted that the Veteran was able to perform daily activities.  Right shoulder range of motion was as follows: forward flexion of 0-90 degrees, abduction of 0-70 degrees, external rotation of 0-10 degrees, and internal rotation of 0-5 degrees.  The examiner noted pain at the extreme for all tests, and tenderness on palpitation.  

In a September 2009 VA treatment record, right shoulder range of motion was as follows: forward flexion of 0-160 degrees with pain, abduction of 0-80 with pain, external rotation of 0-20 degrees, and internal rotation of 0-90 degrees.  The examiner diagnosed the Veteran with severe degenerative joint disease of the glenohumeral cavity with clinical signs of impingement.  Joint replacement surgery was discussed at this time.  

The Board finds that, prior to July 1, 2010, the Veteran meets the criteria for a 30 percent disability evaluation and no more based on the report of the February 2009 VA examination and the September 2009 VA treatment record showing abduction limited to 70 degrees and 80 degrees by pain, respectively.  These findings more nearly reflect motion restricted to midway between the side and shoulder level under Diagnostic Code 5201.  The Board notes that this finding is based on a review of the Veteran's entire disability picture, including his own reports of pain on motion, locking, stiffness, and weakness.  The Board finds that a higher evaluation is not warranted under any other applicable diagnostic criteria in the absence of ankylosis, fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of the humeral head (flail joint).  

b.  Since September 1, 2011 

As noted in the Introduction section of this decision, effective from July 1, 2010, a 100 percent temporary total evaluation was assigned due to the need for convalescence following right shoulder replacement surgery, followed by a 30 percent rating under Diagnostic Code 5051 effective from September 1, 2011.

In a February 2013 VA examination, the examiner noted the Veteran's medical history, including his total joint replacement in July 2010, his symptomatology, and conducted range of motion testing.  The examiner concluded that the Veteran's joint replacement resulted in chronic residuals consisting of severe painful motion and/or severe weakness.  Based on this evidence, the Board finds that the Veteran meets the criteria for a 60 percent rating under Diagnostic Code 5051.  


The Board notes that higher evaluations are not available under Diagnostic Code 5051 because an evaluation of 60 percent for the major extremity is the maximum schedular rating available following one year after the Veteran's shoulder replacement surgery.

The Board has considered the Veteran's reports of functional impairment due to lumbar spine and right shoulder pain.  The record shows that the Veteran reported pain with flare-ups associated with both disabilities.  However, both his lumbar spine and right shoulder have shown retained ranges of motion on evaluations during the periods of time considered here.  The medical evidence shows no evidence of the Veteran being unable to perform his daily activities as a result of pain, weakness, or incoordination.  Overall, the medical and lay evidence does not suggest functional limitation beyond that contemplated by the current evaluations.  

To the extent that the Veteran has pain, weakness, fatigability, or incoordination of the lumbar spine and right shoulder, the Board finds that these symptoms are contemplated by his current and newly assigned disability evaluations. 38 C.F.R. § § 4.40, 4.45.

Extraschedular

The above describes the bases for the assigned ratings for the Veteran's lumbar spine and right shoulder disabilities.  For those reasons, the applicable rating codes adequately address the Veteran's disability picture, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008)







							[CONTINUED ON NEXT PAGE]
ORDER

Entitlement to a rating in excess of 20 percent for degenerative disc disease is denied.  

Entitlement to a 30 percent rating for degenerative joint disease of the right shoulder prior to July 1, 2010, is granted.  

Entitlement to a 60 percent rating for degenerative joint disease of the right shoulder, status post total arthroplasty since September 1, 2011, is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


